DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112

In light of the Applicant’s amendment the 35 USC 112 rejections of the previous Office correspondence are withdrawn.	

Allowable Subject Matter
Claims 1, 4, 13 and 16-19 appear to read over the prior art and are allowed.

The following is an examiner’s statement of reasons for allowance: none of the available art alone or in combination with the limitations of the other independent claims discloses, “a vertical compartment layer comprising multiple vertical sub-compartments, wherein the vertical compartment layer comprises a greater height than width, and wherein the vertical compartment layer comprises sidewalls, a bottom surface, an open top, a fastening mechanism disposed at a top peripheral edge around the open top of the vertical compartment layer, and a fastening mechanism disposed at a bottom peripheral edge around the bottom surface of the vertical compartment layer; a plurality of horizontal compartment layers, wherein each horizontal compartment layer .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979. The examiner can normally be reached 11 A.M. - 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735      

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735